                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    RON ZOLLER                                                CIVIL ACTION

    VERSUS                                                    CASE NO. 16-1837

    ZURICH AMERICAN INSURANCE                                 SECTION: “G”(4)
    COMPANY, et al.


                                    ORDER AND REASONS

            Before the Court is Defendant Hallmark Specialty Insurance Company’s (“Hallmark”)

“Motion for Summary Judgment/Alternatively Motion for Declaratory Judgment.”1 The matter

involves a motor vehicle accident that allegedly occurred on February 8, 2015. In the petition for

damages, Plaintiff Ron Zoller (“Plaintiff”) alleged that Defendant Charles Nikolauzyk

(“Nikolauzyk”) rear-ended him while traveling westbound on Interstate-12 in St. Tammany Parish,

Louisiana.2 At the time of the incident, Plaintiff alleged that Nikolauzyk was driving a motor

vehicle owned by Defendants Larry Newsom and Linda Newsom (collectively, “the Newsoms”).3

At that time, Nikolauzyk was allegedly employed by Defendant Newsom Trucking, Inc (“Newsom

Trucking”).4 Plaintiff also alleged that at the time of the accident the motor vehicle Nikolauzyk

was driving was hauling a trailer (“the Trailer”) owned by either Schantz Manufacturing, Inc.

(“Schantz”) or Ray Cammack Shows (“RCS”).5



1
    Rec. Doc. 86.
2
    Rec. Doc. 1-4 at 2.
3
    Id. at 2.
4
    Rec. Doc. 5.
5
    Rec. Doc. 59 at 3.


                                                1
           On February 2, 2016, Plaintiff filed a petition for damages against Nikolauzyk, the

Newsoms, and the Newsoms’ insurer Zurich American Insurance, Co. (“Zurich”) in the 22nd

Judicial District Court for the Parish of St. Tammany.6 On March 4, 2016, Nikolauzyk and Zurich

removed the case to this Court.7 On March 9, 2016, Plaintiff filed a first amending and

supplemental complaint naming Newsom Trucking as a defendant. 8 On November 7, 2016,

Plaintiff filed a second amending and supplemental complaint naming Hallmark as an insurer of

Newsom Trucking.9 On July 31, 2017, Plaintiff filed a third amending and supplemental complaint

alleging that T.H.E. Insurance Company (“T.H.E.”), the insurer of RCS, may have provided

insurance coverage for the trailer being pulled by Nikolauzyk.10 On November 21, 2017, Plaintiff

filed a fourth amending and supplemental complaint against RCS, Schantz, and Schantz’s insurer

Selective Insurance Company of South Carolina (“Selective”).11 On October 8, 2018, Hallmark

filed the instant motion for summary judgment.12

           In the instant motion, Hallmark urges the Court to grant summary judgment or issue a

declaration finding that the Selective Policy or the T.H.E. Policy “must be exhausted before

Hallmark’s excess limits apply.”13 Hallmark’s motion for summary judgment is reliant upon the




6
    Rec. Doc. 1-4 at 2.
7
    Rec. Doc. 1.
8
    Rec. Doc. 5.
9
 Rec. Doc. 29. The second amending and supplemental complaint is incorrectly labeled as the “First Amending and
Supplemental Complaint.”
10
     Rec. Doc. 42.
11
     Rec. Doc. 59.
12
     Rec. Doc. 86.
13
     Rec. Doc. 86-2 at 1.


                                                      2
Court finding that either the Selective Policy or the T.H.E. Policy affords coverage for the

Newsoms, Newsom Trucking, and Nikolauzyk. In its prior orders, the Court ruled that neither the

Selective Policy nor the T.H.E. Policy provide coverage for the Newsoms, Newsom Trucking, or

Nikolauzyk. 14 The Court found that “[a] plain reading of the policy language establishes that the

trailer is ‘mobile equipment,’ which is expressly excluded from the definition of an ‘auto’ under

the terms of the Selective Policy. Therefore, any use of the food trailer cannot trigger ‘insured’

status for Newsom Trucking, the Newsoms, or Nikolauzyk.”15 Because neither the Selective Policy

nor the T.H.E. Policy afford coverage and both parties have been dismissed from the case,

Hallmark’s arguments in this motion are moot. Accordingly,

           IT IS HEREBY ORDERED that Hallmark Specialty Insurance Company’s “Motion for

Summary Judgment/Alternatively Motion for Declaratory Judgment”16 is DENIED AS MOOT.

           NEW ORLEANS, LOUISIANA, this 10th                      day of December, 2018.




                                                              __________________________________
                                                              NANNETTE JOLIVETTE BROWN
                                                              CHIEF JUDGE
                                                              UNITED STATES DISTRICT COURT




14
     See Rec. Docs. 133, 134.
15
  Rec. Doc. 133 at 21. The Court also drew this conclusion in finding that the T.H.E. Policy excluded coverage of
the food trailer. Rec. Doc. 134 at 22.
16
     Rec. Doc. 86.


                                                         3
